Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of Group I, claims 13-21 in the reply filed on 1/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-18 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oldenburg et al. (DE 102006012026).
	Oldenburg discloses a device for producing tires comprising a tire building drum and a ply turn-up device having plural turn-up fingers (2) couplable to a drive (1) outside the drum (e.g. paragraph [0004]).  This anticipates claim 13.  As to claim 14, the drum includes two halves (3, 4) each comprising a pushing ring (14) coupled to the turn-up fingers.  As to claim 15, the drive unit is a servo drive (paragraph [0011]).  As to claim 16, the pusher rings (14) each have a ring groove for coupling to the drive (1) - see Figure.  As to claim 17, the drive includes plural spindles, are part of a transfer ring and are driven synchronously (paragraphs [0010]-[0015]).  As to claim 18, the drive includes radially movable parts for coupling to the pusher ring (14) (Figure, paragraph [0011]).  As to claim 21, in Oldenburg, the core setting distance is defined/adjusted during the building (e.g. paragraphs [0012]-[0013]) and would be defined and controlled during the turn-up process and dictated by the drum settings during the turn-up process and further, since various distances are accommodated, such distance would certainly be capable of being greater than or equal to a smallest distance during a remainder of a tire building process, it being emphasized that claim 21 is directed to a device and not a method of use thereof.  
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oldenburg et al. (DE 102006012026) as applied to claim 13 above, and further in view of De Graaf et al. (US 2020/0108577).
	As to claims 19-20, Oldenburg does not further detail the carcass machine but does suggest a cylindrical drum.  De Graaf is also directed to a tire building drum with turn-up fingers and suggests that it is known and desirable to provide operability in both a flat building method and a crown building method, it further being known to provide the building machine with an ability to interchange a drum with another drum of a different type so that the same tire building machine can carry out different building operations on different drums (paragraphs [0039], [0052], [0054]).  Guided by this teaching, it would have been obvious to configure a tire building machine such as in Oldenburg with appropriate drives to be operable with different drums as well as both crown and flat tire construction methods for the advantage of increased flexibility and utility of the same machine.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oldenburg et al. (DE 102006012026) as applied to claims 13, 14 and 16 above, and further in view of Tejima et al. (JP 2017-100293).
	As to claim 17, in Oldenburg, the drive includes plural spindles that would appear as described to be separately driven, are part of a transfer ring and the opposite drives are moved synchronously (paragraphs [0010]-[0015]).  To the extent that it were considered that Oldenburg does not explicitly describe separately driven spindles, such would have been obvious in view of Tejima.  In particular, Tejima is also directed to a tire building apparatus with an external drive (2) of turn-up fingers and suggests that synchronized opposite drive movements thereof can be achieved using either a single motor or two different motors separately driven in synchronized fashion (paragraph [0033]).  To drive and synchronize two separate motors would therefore have been seen as an obvious manner to provide the synchronized drive movement of opposite turn up fingers by one having ordinary skill in this art and would provide only expected and predictable results.  As to claim 18, as already noted, the drive in Oldenburg includes radially movable parts for coupling to the pusher ring (14) (Figure, paragraph [0011]).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Massoptier-David et al. (US 2019/0202156) is another example of a drum with externally driven turn-up fingers but is at present no more relevant than the applied prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
April 27, 2022